DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 02/15/2022.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1, 9 and 18 are independent claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 7-12, 14 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nerieri (US 9509653) in view of Beyda (US 20030023619).  
Regarding claim 1, Nerieri discloses wherein a multi-user device, comprising: a memory storing:
a plurality of installed applications, each having an active user flag that is either selected or unselected (an active profile may be the user profile that is currently in use on the mobile device. A background profile may be a user profile that is not an active user but is running in the background and may therefore be able to receive messages. A stopped profile may be currently not running on the computing device, and thus may be unable to process commands paragraph 0021); and
an indicator of an active user, the active user being switchable between multiple users of the multi-user device, the multiple users including a primary user of the multi- user device and one or more secondary users of the multi-user device (see at least FIG. 2 wherein each device can have a plurality of users); and one or more processors configured to:
provide, upon launch of one of the plurality of installed applications for which the active user flag is selected, user information for the active user of the multi-user device to the one of the plurality of installed applications for which the active user flag is selected (a first instance of an application may run on the first user profile, while a second instance of the application runs on the second user profile, independent of the first instance. The method may include associating the first user profile with a first user identifier, and the second user profile with a second identifier. When a message is received, and directed toward the first user profile, the method may include packaging the first message with the first user identifier, based on the first message being directed to the first user profile; and transmitting the first message, along with the first user identifier, to the first mobile device, paragraph 0005); and
Nerieri does not disclose (to) provide, upon launch of one of the plurality of installed applications for which the active user flag is unselected, user information for the primary user of the multi-user device to the one of the plurality of installed applications for which the active user flag is unselected.
However, Beyda discloses wherein the user would then select an entry for the profile field 253. In the preferred embodiment the user could select from one or more of the entries in the profile table 210 or do nothing to select a default profile. In this example, the user may select that the schedule event is for all users (paragraph 0025).
The combination of Nerieri and Beyda would have resulted in the profile selection of Nerieri to utilize Beyda’s profile selection of selecting a default profile.  The combination would have resulted in the user of Neieri to access profile information even without being in an active state.  One would have benefited from this as a user could still access functions without any further action by the user.  Therefore, the combination of references would have resulted in two inventions that result in a predictable result. 
Regarding claim 8, Nerieri discloses wherein:
while the primary user is the active user, the memory stores: first user-specific information for the primary user and associated with a first one of the installed applications; and second user-specific information for the primary user and associated with a second one of the installed applications (a first instance of an application may run on the first user profile, while a second instance of the application runs on the second user profile, independent of the first instance. The method may include associating the first user profile with a first user identifier, and the second user profile with a second identifier. When a message is received, and directed toward the first user profile, the method may include packaging the first message with the first user identifier, based on the first message being directed to the first user profile; and transmitting the first message, along with the first user identifier, to the first mobile device, paragraph 0005); and 
responsive to a switch of the active user from the primary user to one of the one or more secondary users (see at least FIG. 2 wherein each device can have a plurality of users), the one or more processors are configured to: 
continue to store the first user-specific information for the primary user and associated with the first one of the installed applications; and replace, in the memory, the second user-specific information for the primary user and associated with the second one of the installed applications with different user- specific information for the one of the one or more secondary users and associated with the second one of the installed applications (the computing device 110 may identify the user profile 250 for which the message is intended, based on encoding of the user identifier in or accompanying the message. When the computing device 110 receives one or more messages for a user profile 250, that user profile 250 captures and processes the messages. More specifically, in some implementations, the computing device 110 may have multiple broadcast receivers running for the same application, when multiple instances of that application are running within different user profiles. In that case, the broadcast receiver that is identified by the user identifier of the message may capture and process the message. Accordingly, only a single user profile 250 on the computing device may process the received message, paragraph 0040).
Regarding claim 9, Nerieri discloses a method, comprising:
storing, at a device, a plurality of installed applications, each having an active user flag that is either selected or unselected (an active profile may be the user profile that is currently in use on the mobile device. A background profile may be a user profile that is not an active user but is running in the background and may therefore be able to receive messages. A stopped profile may be currently not running on the computing device, and thus may be unable to process commands paragraph 0021); and;
storing, at the device, an indicator of an active user, the active user being switchable between multiple users of the device, the multiple users including a primary user of the device and one or more secondary users of the device (see at least FIG. 2 wherein each device can have a plurality of users); and one or more processors configured to:
providing, upon launch of one of the plurality of installed applications for which the active user flag is selected, user information for the active user of the device to the one of the plurality of installed applications for which the active user flag is selected (a first instance of an application may run on the first user profile, while a second instance of the application runs on the second user profile, independent of the first instance. The method may include associating the first user profile with a first user identifier, and the second user profile with a second identifier. When a message is received, and directed toward the first user profile, the method may include packaging the first message with the first user identifier, based on the first message being directed to the first user profile; and transmitting the first message, along with the first user identifier, to the first mobile device, paragraph 0005); and
Nerieri does not disclose providing, upon launch of one of the plurality of installed applications for which the active user flag is unselected, user information for the primary user of the device to the one of the plurality of installed applications for which the active user flag is unselected.
However, Beyda discloses wherein the user would then select an entry for the profile field 253. In the preferred embodiment the user could select from one or more of the entries in the profile table 210 or do nothing to select a default profile. In this example, the user may select that the schedule event is for all users (paragraph 0025).
The combination of Nerieri and Beyda would have resulted in the profile selection of Nerieri to utilize Beyda’s profile selection of selecting a default profile.  The combination would have resulted in the user of Neieri to access profile information even without being in an active state.  One would have benefited from this as a user could still access functions without any further action by the user.  Therefore, the combination of references would have resulted in two inventions that result in a predictable result.
Regarding claim 18, Nerieri discloses a non-transitory machine-readable medium storing instructions that, when executed by one or more processors, causes the one or more processors to:
store, at a multi-user device, a plurality of installed applications, each being configured as a multi-user application or a single user application (FIG. 2, mobile device has a plurality o applications;
provide, upon launch of one of a plurality of installed applications configured as the multi-user application, user information for an active user to the one of the plurality of installed applications  (an active profile may be the user profile that is currently in use on the mobile device. A background profile may be a user profile that is not an active user but is running in the background and may therefore be able to receive messages. A stopped profile may be currently not running on the computing device, and thus may be unable to process commands paragraph 0021); and
Nerieri does not disclose to provide, upon launch of another of the plurality of installed applications configured as the single user application, user information for the primary user of the multi-user device to the other of the plurality of installed applications irrespective of whether the primary user is the active user.
However, Beyda discloses wherein the user would then select an entry for the profile field 253. In the preferred embodiment the user could select from one or more of the entries in the profile table 210 or do nothing to select a default profile. In this example, the user may select that the schedule event is for all users (paragraph 0025).
The combination of Nerieri and Beyda would have resulted in the profile selection of Nerieri to utilize Beyda’s profile selection of selecting a default profile.  The combination would have resulted in the user of Neieri to access profile information even without being in an active state.  One would have benefited from this as a user could still access functions without any further action by the user.  Therefore, the combination of references would have resulted in two inventions that result in a predictable result.
Regarding claim 2, Nerieri discloses wherein the one or more processors are configured to provide the user information for the primary user to the one of the plurality of installed applications for which the active user flag is unselected, while the active user is one of the one or more secondary users (an active profile may be the user profile that is currently in use on the mobile device. A background profile may be a user profile that is not an active user but is running in the background and may therefore be able to receive messages. A stopped profile may be currently not running on the computing device, and thus may be unable to process commands, paragraph 0021).
Regarding claim 10, Nerieri discloses wherein providing the user information for the primary user to the one of the plurality of installed applications for which the active user flag is unselected comprises providing the user information for the primary user to the one of the plurality of installed applications for which the active user flag is unselected, while the active user is one of the one or more secondary users (an active profile may be the user profile that is currently in use on the mobile device. A background profile may be a user profile that is not an active user but is running in the background and may therefore be able to receive messages. A stopped profile may be currently not running on the computing device, and thus may be unable to process commands, paragraph 0021).
Regarding claim 3, Nerieri discloses wherein the one or more processors are configured to provide the user information for the primary user to the one of the plurality of installed applications for which the active user flag is unselected, while the active user is the primary user (an active profile may be the user profile that is currently in use on the mobile device. A background profile may be a user profile that is not an active user but is running in the background and may therefore be able to receive messages. A stopped profile may be currently not running on the computing device, and thus may be unable to process commands, paragraph 0021).
Regarding claim 11, Nerieri discloses wherein providing the user information for the primary user to the one of the plurality of installed applications for which the active user flag is unselected comprises providing the user information for the primary user to the one of the plurality of installed applications for which the active user flag is unselected, while the active user is the primary user (an active profile may be the user profile that is currently in use on the mobile device. A background profile may be a user profile that is not an active user but is running in the background and may therefore be able to receive messages. A stopped profile may be currently not running on the computing device, and thus may be unable to process commands, paragraph 0021).
Regarding claim 4, Nerieri discloses wherein the memory further stores, for each user of the multiple users of the multi-user device, a user profile that includes at least two account identifiers for that user (see at least FIG. 2 wherein there are at least two accounts for the user).
Regarding claim 12, Nerieri discloses further comprising storing at the device, for each user of the multiple users of the device, a user profile that includes at least two account identifiers for that user (see at least FIG. 2 wherein there are at least two accounts for the user).
Regarding claim 7, Nerieri discloses wherein the one or more processors are further configured to determine, prior to providing the user information for the active user of the multi- user device to the one of the plurality of installed applications for which the active user flag is selected, whether the active user is the primary user or one of the one or more secondary users (a first instance of an application may run on the first user profile, while a second instance of the application runs on the second user profile, independent of the first instance. The method may include associating the first user profile with a first user identifier, and the second user profile with a second identifier. When a message is received, and directed toward the first user profile, the method may include packaging the first message with the first user identifier, based on the first message being directed to the first user profile; and transmitting the first message, along with the first user identifier, to the first mobile device, paragraph oo75).
Regarding claim 19, Nerieri discloses wherein the primary user is not the active user upon launch of the other of the plurality of installed applications (an active profile may be the user profile that is currently in use on the mobile device. A background profile may be a user profile that is not an active user but is running in the background and may therefore be able to receive messages. A stopped profile may be currently not running on the computing device, and thus may be unable to process commands, paragraph 0021).
Regarding claim 20, Nerieri disclose wherein the primary user is the active user upon launch of the other of the plurality of installed applications (an active profile may be the user profile that is currently in use on the mobile device. A background profile may be a user profile that is not an active user but is running in the background and may therefore be able to receive messages. A stopped profile may be currently not running on the computing device, and thus may be unable to process commands, paragraph 0021).
Regarding claim 16, Neieri disclose wherein obtaining the user-specific data comprises obtaining the user-specific data from local storage for the active user at the device (as discussed above, the message server 400 may manage message delivery to a plurality of computing devices 110. The message server 400 may perform tasks to that end in response to the processor 420 executing software instructions contained in a computer-readable medium, such as memory 430. The software instructions may be read into memory 430 from another computer-readable medium, such as the data storage device 450, or from another device via the communication interface 480. Alternatively, or additionally, hardwired circuitry may be used in place of or in combination with software instructions to implement processes consistent with the disclosed technology. Thus, the disclosed technology is not limited to any specific combination of hardware circuitry and software, paragraph 0046).
Regarding claim 14, Nerieri does not disclose further comprising: 
obtaining, by the one of the plurality of installed applications for which the active user flag is selected and using the user information for the active user of the device, user-specific data (Each user profile may represent a different user, or virtual user, of the mobile device. Each user may experience a different state of the user device, where that state is customized with the associated user's applications, preferences, or workspace arrangements. A first user having a first user profile on a mobile device may see a different set of applications than are seen by a second user having a second user profile on the same mobile device. In an example implementation, all or a portion of the second user's data in the second user profile may be inaccessible by the first user in the first user profile. In an example implementation, each user of a mobile device may have his own user name and password, and may be required to authenticate himself to the mobile device to access his user profile, paragraph 0020); and 
running the one of the plurality of installed applications for which the active user flag is selected using the user-specific data (In a device with multiple user profiles, a particular user profile may be an active profile, a background profile, or a stopped profile. An active profile may be the user profile that is currently in use on the mobile device. A background profile may be a user profile that is not an active user but is running in the background and may therefore be able to receive messages. A stopped profile may be currently not running on the computing device, and thus may be unable to process commands, paragraph 0021).
6.	Claim 5, 13, 15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nerieri in view of Beyda in view of Assa (US 20130244784).
Regarding claim 5, Nerieri does not disclose wherein the at least two account identifiers includes two or more of a purchase account identifier of a user purchase account, a cloud account identifier of a cloud account, and a game account identifier of a gaming account.
	However, Assa discloses wherein when iPad 1400 downloads the Poker game from the App Store 1435, this purchase may be automatically registered with the cloud server 1430. According to another embodiment, the user may purchase a game, e.g., the poker game from the app store 1435 without having an account with the game cloud service. The game would still be installed on iPad 1400 and available for the user to play and share as explained above. However, according to this embodiment, when the user of iPad 1400 creates a member account with the game cloud server, the poker game is automatically registered with the user's account, thus enabling the user access to the game from any device and enabling the user to utilize all of the cloud service (paragraph 0228).
The combination of Nerieri and Assa would have resulted in the profile selection of Nerieri to utilize Beyda’s profile selection of utilizing multiple usages for a profile account.  The combination would have resulted in the user of Neieri to access profile information even without being in an active state.  One would have benefited from this as a user could still access functions without any further action by the user.  Therefore, the combination of references would have resulted in two inventions that result in a predictable result. 
Regarding claim 13, Nerieri does not disclose wherein the at least two account identifiers includes two or more of a purchase account identifier of a user purchase account, a cloud account identifier of a cloud account, and a game account identifier of a gaming account.
However, Assa discloses wherein when iPad 1400 downloads the Poker game from the App Store 1435, this purchase may be automatically registered with the cloud server 1430. According to another embodiment, the user may purchase a game, e.g., the poker game from the app store 1435 without having an account with the game cloud service. The game would still be installed on iPad 1400 and available for the user to play and share as explained above. However, according to this embodiment, when the user of iPad 1400 creates a member account with the game cloud server, the poker game is automatically registered with the user's account, thus enabling the user access to the game from any device and enabling the user to utilize all of the cloud service (paragraph 0228).
The combination of Nerieri and Assa would have resulted in the profile selection of Nerieri to utilize Beyda’s profile selection of utilizing multiple usages for a profile account.  The combination would have resulted in the user of Neieri to access profile information even without being in an active state.  One would have benefited from this as a user could still access functions without any further action by the user.  Therefore, the combination of references would have resulted in two inventions that result in a predictable result. 
Regarding claim 17, Nerieri discloses wherein obtaining the user-specific data comprises obtaining the user-specific data from a cloud-based service.
	However, Assa discloses wherein when iPad 1400 downloads the Poker game from the App Store 1435, this purchase may be automatically registered with the cloud server 1430. According to another embodiment, the user may purchase a game, e.g., the poker game from the app store 1435 without having an account with the game cloud service. The game would still be installed on iPad 1400 and available for the user to play and share as explained above. However, according to this embodiment, when the user of iPad 1400 creates a member account with the game cloud server, the poker game is automatically registered with the user's account, thus enabling the user access to the game from any device and enabling the user to utilize all of the cloud service (paragraph 0228).
The combination of Nerieri and Assa would have resulted in the profile selection of Nerieri to utilize Beyda’s profile selection of utilizing multiple usages for a profile account.  The combination would have resulted in the user of Neieri to access profile information even without being in an active state.  One would have benefited from this as a user could still access functions without any further action by the user.  Therefore, the combination of references would have resulted in two inventions that result in a predictable result. 
Regarding claim 15, Nerieri does not disclose wherein the one of the plurality of installed applications for which the active user flag is selected is associated with one of the user purchase account, the cloud account, and the game account, and wherein obtaining the user-specific data comprises obtaining the user-specific data using a corresponding one of the purchase account identifier, the cloud account identifier, and the game account identifier in the user profile for the active user.
However, Assa discloses wherein when iPad 1400 downloads the Poker game from the App Store 1435, this purchase may be automatically registered with the cloud server 1430. According to another embodiment, the user may purchase a game, e.g., the poker game from the app store 1435 without having an account with the game cloud service. The game would still be installed on iPad 1400 and available for the user to play and share as explained above. However, according to this embodiment, when the user of iPad 1400 creates a member account with the game cloud server, the poker game is automatically registered with the user's account, thus enabling the user access to the game from any device and enabling the user to utilize all of the cloud service (paragraph 0228).
The combination of Nerieri and Assa would have resulted in the profile selection of Nerieri to utilize Beyda’s profile selection of utilizing multiple usages for a profile account.  The combination would have resulted in the user of Neieri to access profile information even without being in an active state.  One would have benefited from this as a user could still access functions without any further action by the user.  Therefore, the combination of references would have resulted in two inventions that result in a predictable result. 
7.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nerieri in view of Beyda in view of Berionne (US 20150296369 A1). 
Regarding claim 6, Nerieri does not disclose discloses wherein the one or more processors are further configured to: provide an active user switch by which the active user of the multi-user device can be selected from the multiple users of the multi-user device; and prior to providing user information to a launching application, determine whether an active user flag for the launching application is selected.
However, Berionne discloses wherein a first instance of an application may run on the first user profile, while a second instance of the application runs on the second user profile, independent of the first instance. The method may include associating the first user profile with a first user identifier, and the second user profile with a second identifier. When a message is received, and directed toward the first user profile, the method may include packaging the first message with the first user identifier, based on the first message being directed to the first user profile; and transmitting the first message, along with the first user identifier, to the first mobile device (paragraph 0075).
The combination of Nerieri and Berionne would have resulted in the profile selection of Nerieri to utilize Berionne’s switching of active users. The combination would have resulted in the user of Neieri to access profile information even without being in an active state.  One would have benefited from this as a user could still access functions without any further action by the user.  Therefore, the combination of references would have resulted in two inventions that result in a predictable result. 

Response to Amendment
8.	Regarding claim 1 and its related claims (at least claim 9 and parts of claim 18, as well as the arguments contained in claim 7), Applicant argues that the prior art – Neieri and Beyda – do not disclose the claimed limitations.  Specifically, the Applicant argues that does not disclose or teach anything about an active user flag nor does it mention providing an installed application with active or primary user information based on the active user flag.
	First, in response to an “active user flag”, the Examiner has read the claims as an active user flag determining if the user of an application falls under an “active” user or an “inactive” user. In other words, the determination of an active or inactive user flag changes various user settings in an application in terms of different global variables as at least discussed in paragraph 0053 of the Specification of the instant application.  As such, Neieri was used as prior art to disclose different types of “profiles” wherein each type of “profile” would provide different various user settings to a user’s experience.  In other words, an “active profile” was compared directly to an “active user flag” wherein each was used to determine if a hypothetical user was using an application and therefore different “settings” were applied to the application.
	Second, Neieri describes not just an “active profile” but also a “background profile” and a “stopped profile”.  A “background profile” is one wherein the user is not the current active user but rather the active user’s profile or settings are still running in the background.  A “stopped profile” then is one where the profile settings are not running whatsoever on the device application and as such no commands are received.  Moreover, an active profile as mentioned above is when the active profile is currently in use with the application (it is clear that these profiles are running within an application - as seen at least in paragraph 0005 - wherein instances of an application are run using different user profiles).  As such, it seems clear that Nerieri is disclosing multiple styles of profiles that distinguish between an active an inactive user and wherein said profiles of said user determine different ways an application interacts with the user operating the application at that time. 
	Third, in response to claim 18, the Applicant argues that the prior art, at least Neieri does not disclose wherein “user information for the primary user of the multi-user device to the other of the plurality of installed applications irrespective of whether the primary user is the active user.”  In other words, whether or not the user is the “active user”, user information will still be provided or utilized.  Similarly, the Examiner contends that Neieri does not appear to teach this limitation, however it appears that at least Beyda discloses in paragraph 0025 wherein a use could either select from an entry in a profile table or do nothing to select a default profile.  Further, a user can select that the schedule event is for all users.  In other words, whether or not a specific profile is selected or none are selected, a user may use their information to apply to all user profiles.
The Examiner reminds the applicant in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejects are based on a combination of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
9.	Applicant’s arguments filed 2/15/2022 have been fully considered but are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174